Name: Commission Regulation (EEC) No 2836/92 of 29 September 1992 amending Regulation (EEC) No 2548/92 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 No L 285/30 30. 9. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2836/92 of 29 September 1992 amending Regulation (EEC) No 2548/92 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EEC) No 2548/92 is replaced by the Annex to the present Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands ('), and in particular Article 3 (4) thereof, Whereas the amounts of aid for the supply of rice products to the Canary Islands has been settled by Commission Regulation (EEC) No 2548/92 (2), whereas, as a consequence of the changes of the rates and prices for rice products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be applicable as from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX (Ecu/tonne) Product (CN code) Amount of aid Milled &gt;rice ( 1006 30) 180,00 (  ) OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 254, 1 . 9 . 1992, p. 74 .